21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

  IN RE:                                           §
  DEYO TRANSPORTATION                              §
  SERVICES, LLC                                    §
        DEBTOR                                     §   BANKRUPTCY CASE NO. 21-70126

       EMERGENCY MOTION FOR AUTHORITY TO (I) INCUR POST-PETITION
       SECURED INDEBTEDNESS AND (II) MODIFYING THE AUTOMATIC STAY

  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS.

  IF NO TIMELY RESPONSE IS FILED WITHIN 21 DAYS FROM THE DATE OF
  SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED WITHOUT A
  HEARING BEING HELD.

  A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         The above-captioned Debtor (“Debtor”), by and through their undersigned attorneys,

  hereby file this Motion for Authority to (I) Incur Post-Petition Secured Indebtedness and (II)

  Modifying the Automatic Stay (the “Motion”) and in support hereof, respectfully states as follows:

                              I.     JURISDICTION AND VENUE

  1.     The Court has jurisdiction of the case and this Motion under 28 U.S.C. § 1334. This Motion

  constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper under 28 U.S.C. §§

  1408 & 1409.

  2.     The Debtor remains in possession of the Estate as debtors-in-possession under 11 U.S.C.

  §§ 1107 & 1108. No subchapter V trustee has yet been appointed in the this case.

                               II.     FACTUAL BACKGROUND

  3.     On August16, 2021 (“Petition Date”), the Debtor filed its voluntary petition for relief

  pursuant to Chapter 11 of the Bankruptcy Code.
21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 2 of 7




  4.     The Debtor is a company that is operating its business and managing its financial affairs as

  Debtor-in-Possession. No Subchapter V Trustee has been appointed at this time. No examiner or

  committee of unsecured creditors has been appointed to serve in this reorganization case.

  5.     The Debtor is operating from its facilities in Odessa, Texas. The Debtor provides

  transportation services, within Texas and other states, for its various clients.

  6.     The Debtor and Sunbelt Finance, LLC (“Secured Party”) are parties to the Factoring and

  Security Agreement dated July 10, 2017 (the “Agreement”), a copy of which is attached as

  “Exhibit A.”

  7.     The Agreement provides for advances by Secured Party to the Debtor, so long as such

  advances do not cause the ratio of the Debtor’s obligations to Secured Party to the value (as

  determined in the Agreement) of the Debtor’s eligible (as determined in the Agreement) accounts

  to exceed that set forth in the Agreement (the “Formula”).

  8.     As of the Petition Date, the Debtor was not indebted to the Secured Party.

  9.     The Debtor has offered to assign its accounts to Secured Party under the Agreement and

  Secured Party has agreed to consider factoring accounts from the Debtor pursuant thereto.

  10.    The Debtor, notwithstanding its efforts to do so, is unable to obtain unsecured credit

  allowable under 11 U.S.C. Section 503(b)(1) as an administrative expense, or other than pursuant

  to 11 U.S.C. Section 364(c)(2) and (3), and the Debtor is unable to obtain credit on terms equal to

  or more favorable than those proposed by Secured Party.

  11.    Secured Party has agreed to consider providing working capital to the Debtor in accordance

  with the Agreement in good faith, within the meaning of 11 U.S.C. Section 364(e), and all

  interested parties were either notified of the Motion, as evidenced by the affidavit of service, or

  were present at this Court's hearing on the Motion.
21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 3 of 7




  12.     Good cause exists for approval of the Debtor’s agreement to the factoring by Secured Party

  under the terms of the Agreement, the entry of this Order will minimize disruption of the Debtor

  as a “going concern,” and is in the best interest of the Debtor, its creditors, and its estate. The

  terms upon which the Debtor is authorized to utilize cash advances are determined as fair under

  the circumstances.

  13.     The Debtor has provided written notice of the filing of the Motion to Secured Party, the

  United States Trustee, all of the Debtor’s secured creditors, the Internal Revenue Service, and all

  parties who filed requests for notice as evidenced by the affidavit of service filed by the Debtor’s

  counsel with this Court, which notice this Court finds to be appropriate and adequate under Federal

  Rules of Bankruptcy Procedure 2002 and 4001, and as required by Section 364 of the Bankruptcy

  Code.

  14.     The Debtor admits, without prejudice to the rights of an Official Committee of Unsecured

  Creditors and third parties to challenge same to the extent set forth below, that as of the Petition

  Date, in accordance with the Agreement, the Debtor was indebted to the Secured Party, without

  defense, counterclaim, recoupment or setoff, in the aggregate amount of at least the Pre-Petition

  Obligation secured by a valid, enforceable and properly perfected first priority lien in the collateral

  described therein.

  15.     The Agreement with Secured Party provides a vital source of working capital for the

  Debtor, is in the best interests of the Debtor and its estate, and is necessary to avoid immediate and

  irreparable harm.

          WHEREFORE, the Debtor respectfully requests entry of an order (a) granting the relief

  requested in the Motion; (b) approving the extension of Factoring Agreement on a post-petition
21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 4 of 7




  basis and authorizing the Debtor to operate thereunder, and (c) granting such other and further

  relief as is just and proper.


                                                     Respectfully submitted,

                                                     THE LANE LAW FIRM, PLLC
                                                     /s/Robert C. Lane
                                                     Robert C. Lane
                                                     State Bar No. 24046263
                                                     notifications@lanelaw.com
                                                     Joshua Gordon
                                                     State Bar No. 24091592
                                                     Joshua.gordon@lanelaw.com
                                                     Christopher C. West
                                                     State Bar No. 24102639
                                                     chris.west@lanelaw.com
                                                     6200 Savoy, Suite 1150
                                                     Houston, Texas 77036
                                                     (713) 595-8200 Voice
                                                     (713) 595-8201 Facsimile
                                                     COUNSEL FOR DEBTOR
21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 5 of 7




                                       CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the Motion for Authority to (I) Incur Post-
  Petition Secured Indebtedness and (II) Modifying the Automatic Stay was served upon the US
  Trustee and to the parties listed on the service list below and the attached mailing matrix either via
  electronic notice by the court’s ECF noticing system or by United States first class mail, postage
  prepaid, on August 17, 2021:


  Debtor:
  Deyo Transportation Services, LLC
  20 W. Harvard Cir
  Odessa, Texas 79765

  US Trustee:
  Office of the U.S. Trustee
  615 E. Houston Street, Suite 533
  San Antonio, TX 78205


                                                        /s/Robert C. Lane
                                                        Robert C. Lane
21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 6 of 7
21-70126-tmd Doc#5 Filed 08/17/21 Entered 08/17/21 17:28:29 Main Document Pg 7 of 7
